Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 2-4 & 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-8-22.

Applicant’s election without traverse of species B (claims 1, 5-7, 9-22) in the reply filed on 8-8-22 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-26-20,11-23-21, 7-5-22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections




Claims 13, 17-18, and 19 are objected to because of the following informalities:  
Claim 13, line 2,
“the bandwidth” should be changed to ---a bandwidth---


	Claim 15, line 8,
		“the transmitter-receiver of the remote-control center” 
should be changed to ---the remote-control center---

	Claim 17, line 4,
		“a bandwidth” should be changed to ---an available bandwidth---

Claim 18, lines 4-5,
		“the bandwidth” should be changed to ---the available bandwidth---

Claim 19, line 4,
		“the bandwidth” should be changed to ---the available bandwidth---

	Claim 22, line 5,
		“,” should be changed to ---;---

Appropriate correction is required.

Double Patenting





The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15-16 & 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 16 & 20 of copending Application No. 16/831,366FINAL (9-16-22) in view of You (KR20140008100 A). 
The copending claims 1, 11, 16 & 20 disclose all the claimed limitations in claims 15-16 & 22, except: (1) wherein the ship control unit or the remote control unit is configured to determine a quality of a connection between the transmitter-receiver of the ship and the transmitter-receiver of the remote-control center {application claim 1}; wherein the remote control unit is configured to determine a quality of a connection between the ship and [[the transmitter-receiver of]] the remote-control center {application claim 15}; wherein the ship control unit is configured to determine a quality of a connection between the transmitter-receiver of the ship and the remote-control center {application claim 16}; and wherein determining a quality of a connection between the ship and the remote-control center {application claim 22}.
	However, in the same field of endeavor, You (KR20140008100 A) discloses that the control system 200 does not have accurate information on the situation of the rescue ship 100 located at a remote location away by a predetermined distance or more from the control system 200, and when the rescue ship 100 and the control system 200 are located within a certain distance, the control system 200 can directly generate control signal and send the control signal to the rescue ship to directly guide the rescue ship 100.  The control system 200 can also automatically transmit and receive information related to the ship such as the specification, position, speed, and speed of the ship and the navigation safety information using the Automatic Identification System (AIS) {You: ¶0056-¶0058}; in other words, when the control system 200 and the rescue ship 100 are farther than a predetermined distance or more, the quality of connection between the control system 200 and the  rescue ship 100 is not good, and when the control system 200 and the rescue ship 100 are within a certain distance, the quality of connection between the control system 200 and the rescue ship 100 is good, emphasis added, corresponding to (1).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to You’s teaching to copending application’s claims 1, 11, 16 & 20 with the motivation being to “remotely navigating a ship when an emergency occurs in the ship”{You: ¶0001}.
This is a provisional nonstatutory double patenting rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101














35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.










Claim(s) 1, 5-6, 11-12, 14-19 & 22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claim 22 recite(s) the series of steps of “receiving situation information of the ship in a control center remote from the ship; priority scale to be assigned to the slices, determining the pilot-control information for maneuvering the ship based on the situation information, transmitting  the pilot-control information to the ship, receiving the pilot-control information in a ship control unit of the ship; and determining a quality of a connection between the ship and the remote control center,” which is a method of organizing human activity that can be performed mentally by merely using a computer as a tool to perform the receiving, transmitting and determining steps in claim 15 {MPEP 2106.04(a)(2) Part( II)}. This judicial exception is not integrated into a practical application because the determining steps of “determining the pilot-control information for maneuvering the ship based on the situation information; and determining a quality of a connection between the ship and the remote control center”, which could have been performed mentally by “observing”.  
Likewise, the independent claim 15 recite(s) “a remote-control center comprising a transmitter-receiver configured to receive situation information of the ship; a remote-control unit configured to determine pilot-control information for maneuvering the ship based on the situation information and configured to transmit the pilot-control information to the ship, wherein the remote-control unit is configured to determine a quality of a connection between the ship and the transmitter-receiver of the remote-control center”, which is a method of organizing human activity by merely using a computer as a tool to perform the receiving, transmitting and determining steps in claim 15 {MPEP 2106.04(a)(2) Part( II)}, thus, this judicial exception is not integrated into a practical application.  
And also, the independent claim 16 recite(s) “ a ship comprising a ship control unit configured to determine situation information of the ship; and a transmitter-receiver connected to the ship control unit and configured to transmit the situation information to a remote-control center and receive pilot control information, determined based on the situation information, from the remote-control center; wherein the ship control unit is configured to determine a quality of a connection between the transmitter-receiver of the ship and the remote-control center”, which is a method of organizing human activity by merely using a computer as a tool to perform the receiving, transmitting and determining steps in claim 15 {MPEP 2106.04(a)(2) Part( II)}, thus, this judicial exception is not integrated into a practical application.  
The dependent claim(s) 17-19 does/do not include additional elements {e.g., the ship control unit is configured to at least one of: determine the quality of the connection on the basis of a determination of at least one of a latency or a bandwidth of the connection; or prioritize available bandwidth for the connection between the transmitter-receiver of the ship and the remote-control center based on the situation information (claim 17), the determination of the latency comprises a determination as to whether a delay is below a predetermined operational latency threshold; and the determination of the bandwidth comprises a determination as to whether the bandwidth is above a predetermined operational bandwidth threshold (claim 18), and wherein if at least one of: in the determination of the latency, the delay is above the predetermined operational latency threshold; or in the determination of the bandwidth, the bandwidth is below the predetermined operational bandwidth threshold; the ship control unit is configured to prioritize the situation information, based on a type of the situation information, transmitted from the ship to the remote-control center (claim 19), wherein the available bandwidth is prioritized based on a proximity of the ship to a berthing position (claim 21)}, which is a method of organizing human activity by merely using a computer as a tool to perform the determination in claims 17-19, and to prioritization in claim 21 {MPEP 2106.04(a)(2) Part( II)}, thus, this judicial exception is not integrated into a practical application. 
The independent claim 1 is rejected with the same reasons as set forth in claims 15-16.  
The dependent claim(s) 5-6, 11-12 & 14 does/do not include additional elements {e.g.,  wherein the ship control unit or the remote-control unit is configured to determine the quality of the connection on the basis of a determination of a bandwidth of the connection (claim 5), wherein the determination of the bandwidth comprises a determination as to whether the bandwidth is above a predetermined operational bandwidth threshold (claim 6), wherein the ship control unit or the remote control unit is configured to determine the quality of the connection based on a reliability of the connection (claim 10), wherein the remote-control unit is configured to prioritize a first connection between the transmitter-receiver of the ship and the transmitter-receiver of the remote-control center, and a second connection between a transmitter-receiver of another ship and a transmitter-receiver of the remote-control center, based on situation information of the respective ships (claim 12), wherein the ship is a container ship (claim 14)}, which is a method of organizing human activity by merely using a computer as a tool to perform the determination in claims 5-6, 10 & 12, and claim 14 is well-known in the art {MPEP 2106.04(a)(2) Part( II)}, thus, this judicial exception is not integrated into a practical application.  
Therefore, the claim(s) 1, 5-6, 11-12, 14-19 & 22 is/are rejected under 35 U.S.C. 101.
In order for claim(s) 1, 5-6, 11-12, 14-19 & 22 to be eligible under 101, the claimed invention of claims 1, 5-6, 11-12, 14-19 & 22 as a whole must be useful and accomplish a practical application.  That is, it must produce a “useful, concrete and tangible result.” State Street, 149 F.3d at 1373-74 USPQ2d at 1601-02.  The purpose of this requirement is to limit patent protection to invention that possess a certain level of “real world” value, as opposed to subject matter that represent nothing more than an idea or concept, or is simply a starting point for further investigation or research (Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966)); In reFisher, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993)).
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7 & 9-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
-Claims 1, 15-16 are vague and indefinite because it not clear what the determined quality of a connection being used for. 
-Claims 16 & 22 are vague and indefinite because it is not clear what “the pilot control information” being used for {Claims 16 & 22}.  
-Dependent claims 5-7, 9-14 & 17-21 are rejected in virtue of their dependencies on the independent claims 1 & 16, respectively.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11-12, 14-17 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2014/0155017 A1) or/and Fan (US 2014/0155017 A1) in view of You (KR 20140008100 A).

Regarding Claim 22. (Currently amended)
Fan (US 2014/0155017 A1) discloses a method for controlling a ship comprising: 
receiving situation information (emergency alert 151-Fig.1) of the ship (mobile 150-Fig.1) in a control center remote (Supplemental Rescue Resource System 110-Fig.1) from the ship (mobile 150-Fig.1), see also step 210-Fig.2; 
(Supplemental Rescue Resource System 21-Fig.1) determining pilot-control information (response 170-Fig.1) {Fan: ¶0036 wherein supplemental rescue resources system 110 may transmit request/response 170 (e.g. pilot control information as claimed) to mobile device 150 upon receiving and processing alert message 151} for maneuvering the ship based on the situation information {Fan: ¶0036 wherein Request/response 170  (e.g. pilot control information as claimed) may include an acknowledgement that alert message 151 was received, and an indication that a participant in the supplemental rescue resources system is on the way to assist. Request/response 170 (e.g. pilot control information as claimed) may also include additional information such as an estimated time of arrival of the participant, a name and/or telephone number of the participant, other emergency contact information such as a local authorities' telephone number, or any other information or data that may be sent in response to an alert message (e.g. pilot control information for maneuvering the ship as claimed). Any type of response including any information is represented by request/response 170 (e.g. pilot control information as claimed); see also at block 270-Fig.2, a determination may also, or instead, be made as to whether a response is to be transmitted to the mobile device that initiated the emergency alert message received at block 210-Fig.2 or to any other device or system. If so, at block 280-Fig.2 a response may be transmitted. Such a response  (e.g. pilot control information as claimed) may include an acknowledgement that the emergency alert message was received, a notification that one or more supplemental rescue resources have been informed of the incident and/or are on the way to the location of the incident, information about the supplemental rescue resources such as names, telephone numbers, etc., instructions for actions that may be taken by the sender of the emergency alert message, directions to safety (e.g. pilot control information for maneuvering the ship as claimed), estimated response time for supplemental rescue resources and/or emergency services personnel, and/or any other information or data that may be provided to a user who initiated an emergency alert message and/or to any other system or device, ¶0047}, 
transmitting the pilot-control information (e.g. response 170-Fig.1) to the ship[[,]]{Fan: step 280-Fig.2 wherein the response 170-Fig.1 was sent to the mobile 150-Fig.1 that initiated the emergency alert 151-Fig.1}; 
receiving the pilot-control information (response 170-Fig.1) in a ship control unit (processor 1021-Fig.3 & ¶0054 for performing operations, e.g. receiving the response 170-Fig.1, on the wireless device 1010-Fig.3, see also mobile 150-Fig.1) of the ship {Fan: see also ¶0016-¶0017}.
Fan does not explicitly disclose (1) determining a quality of a connection between the ship and the remote-control center.
Just Fan 103 rejection:
However, Fan further discloses ¶0047 wherein a response (e.g. 170-Fig.1) is receive by the mobile device (1010-Fig.3 or 150-Fig.1) from the Supplemental Rescue Resource System 110  (e.g. remote-control center as claimed) that may include an acknowledgement that the emergency alert message was received, corresponding to (1); in other words, the mobile would be able to determine that the quality of connection between the mobile and the Supplemental Rescue Resource System 110 is good upon receiving the response 170-Fig.1 that indicates the Supplemental Rescue received the emergency alert 151-Fig.1 from the mobile (150-Fig.1 or 1010-Fig.3), emphasis added.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of acknowledgement to the emergency alert message to provide “a notification that one or more supplemental rescue resources have been informed of the incident and/or are on the way to the location of the incident, directions to safety, estimated response time for supplemental rescue resources” {Fan: ¶0047}.
	Fan in view of You rejection: 
	However, in the same field of endeavor, You (KR20140008100 A) discloses that the control system 200 does not have accurate information on the situation of the rescue ship 100 located at a remote location away by a predetermined distance or more from the control system 200, and when the rescue ship 100 and the control system 200 are located within a certain distance, the control system 200 can directly generate control signal and send the control signal to the rescue ship to directly guide the rescue ship 100.  The control system 200 can also automatically transmit and receive information related to the ship such as the specification, position, speed, and speed of the ship and the navigation safety information using the Automatic Identification System (AIS) {You: ¶0056-¶0058}; in other words, when the control system 200 and the rescue ship 100 are farther than a predetermined distance or more, the quality of connection between the control system 200 and the  rescue ship 100 is not good, and when the control system 200 and the rescue ship 100 are within a certain distance, the quality of connection between the control system 200 and the rescue ship 100 is good, emphasis added, corresponding to (1).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to You’s teaching to copending application’s claims 1, 11, 16 & 20 with the motivation being to “remotely navigating a ship when an emergency occurs in the ship”{You: ¶0001}.

Regarding Claim 15. 
A remote-control center {Fan (US 2014/0155017 A1): Supplemental Rescue Resource System 110 within the network 101-Fig.1 & ¶0021} for controlling a ship, said remote-control center comprising: 
a transmitter-receiver configured to receive situation information of the ship {Fan: a transmitter-receiver not shown but inherent therein, e.g. receiving an alert message 151 and transmitting a response 170 to mobile, ¶0024}; and 
a remote-control unit configured to determine pilot-control information {Fan: a remote-control unit not shown but inherent therein, e.g. the processing of the alert message 151, see ¶0036 wherein supplemental rescue resources system 110 may transmit request/response 170 (e.g. pilot control information as claimed) to mobile device 150 upon receiving and processing alert message 151} for maneuvering the ship based on the situation information and configured to transmit the pilot-control information to the ship {Fan: ¶0036 wherein Request/response 170  (e.g. pilot control information as claimed) may include an acknowledgement that alert message 151 was received, and an indication that a participant in the supplemental rescue resources system is on the way to assist. Request/response 170 (e.g. pilot control information as claimed) may also include additional information such as an estimated time of arrival of the participant, a name and/or telephone number of the participant, other emergency contact information such as a local authorities' telephone number, or any other information or data that may be sent in response to an alert message (e.g. pilot control information for maneuvering the ship as claimed). Any type of response including any information is represented by request/response 170 (e.g. pilot control information as claimed); see also at block 270-Fig.2, a determination may also, or instead, be made as to whether a response is to be transmitted to the mobile device that initiated the emergency alert message received at block 210-Fig.2 or to any other device or system. If so, at block 280-Fig.2 a response may be transmitted. Such a response  (e.g. pilot control information as claimed) may include an acknowledgement that the emergency alert message was received, a notification that one or more supplemental rescue resources have been informed of the incident and/or are on the way to the location of the incident, information about the supplemental rescue resources such as names, telephone numbers, etc., instructions for actions that may be taken by the sender of the emergency alert message, directions to safety (e.g. pilot control information for maneuvering the ship as claimed), estimated response time for supplemental rescue resources and/or emergency services personnel, and/or any other information or data that may be provided to a user who initiated an emergency alert message and/or to any other system or device, ¶0047}. 
Fan does not explicitly disclose (1) wherein the remote-control unit is configured to determine a quality of a connection between the ship and the transmitter-receiver of the remote-control center.
Just Fan 103 rejection: 
However, Fan further discloses ¶0047 wherein a response (e.g. 170-Fig.1) is transmitted to the mobile device that initiated the emergency alert message at block 210-Fig.2 (or message 151-Fig.1) that may include an acknowledgement that the emergency alert message was received, corresponding to (1); in other words, the Supplemental Rescue Resource System 110 would be able to determine that the quality of connection between the mobile and the Supplemental Rescue Resource System 110 is good upon generating the response 170-Fig.1 that indicates the Supplemental Rescue received the emergency alert 151-Fig.1 from the mobile (150-Fig.1 or 1010-Fig.3), emphasis added.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of acknowledgement to the emergency alert message to provide “a notification that one or more supplemental rescue resources have been informed of the incident and/or are on the way to the location of the incident, directions to safety, estimated response time for supplemental rescue resources” {Fan: ¶0047}.



Fan in view of You rejection: 
	However, in the same field of endeavor, You (KR20140008100 A) discloses that the control system 200 does not have accurate information on the situation of the rescue ship 100 located at a remote location away by a predetermined distance or more from the control system 200, and when the rescue ship 100 and the control system 200 are located within a certain distance, the control system 200 can directly generate control signal and send the control signal to the rescue ship to directly guide the rescue ship 100.  The control system 200 can also automatically transmit and receive information related to the ship such as the specification, position, speed, and speed of the ship and the navigation safety information using the Automatic Identification System (AIS) {You: ¶0056-¶0058}; in other words, when the control system 200 and the rescue ship 100 are farther than a predetermined distance or more, the quality of connection between the control system 200 and the  rescue ship 100 is not good, and when the control system 200 and the rescue ship 100 are within a certain distance, the quality of connection between the control system 200 and the rescue ship 100 is good, emphasis added, corresponding to (1).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to You’s teaching to copending application’s claims 1, 11, 16 & 20 with the motivation being to “remotely navigating a ship when an emergency occurs in the ship”{You: ¶0001}.





Regarding Claim 16.
A ship {Fan (US 2014/0155017 A1): mobile device 150-Fig.1 & wireless 1010-Fig.3 & ¶0016-¶0018}, comprising: 
a ship control unit {Fan: processor 1021-Fig.3} configured to determine situation information of the ship {Fan: ¶0054 & ¶0016-¶0017 wherein mobile device 150 may be equipped with heat, audio, wave, and/or motion sensors that detect major environmental changes and, in response to activation of one or more such sensors, mobile device 150 may automatically generate and transmit alert message 151 (¶0016)}; and 
a transmitter-receiver connected to the ship control unit and configured to transmit the situation information to a remote-control center (Supplemental Rescue Resource System 110 within the network 101-Fig.1 & ¶0021) {Fan: ¶0016 wherein mobile device 150 may be equipped with heat, audio, wave, and/or motion sensors that detect major environmental changes and, in response to activation of one or more such sensors, mobile device 150 may automatically generate and transmit alert message 151, see also ¶0017-18 and step 210-Fig.2-wherein one or more emergency alert messages may be received at a supplemental rescue resources system & ¶0038 and ¶0047} and receive pilot control information {Fan: supplemental rescue resources system 110 may transmit request/response 170 to mobile device 150 upon receiving and processing alert message 151, ¶0036}, determined based on the situation information, from the remote-control center {Fan: 280-Fig.2 wherein a response may be transmitted. Such a response may include an acknowledgement that the emergency alert message was received, a notification that one or more supplemental rescue resources have been informed of the incident and/or are on the way to the location of the incident, information about the supplemental rescue resources such as names, telephone numbers, etc., instructions for actions that may be taken by the sender of the emergency alert message, directions to safety, estimated response time for supplemental rescue resources and/or emergency services personnel, and/or any other information or data that may be provided to a user who initiated an emergency alert message and/or to any other system or device & ¶0047}; 
Fan does not explicitly disclose (1) wherein the ship control unit is configured to determine a quality of a connection between the transmitter-receiver of the ship and the remote-control center.
Just Fan 103 rejection:
However, Fan further discloses ¶0047 wherein a response (e.g. 170-Fig.1) is receive by the mobile device from the Supplemental Rescue Resource System 110  (e.g. remote-control center as claimed) that may include an acknowledgement that the emergency alert message was received, corresponding to (1); in other words, the mobile would be able to determine that the quality of connection between the mobile and the Supplemental Rescue Resource System 110 is good upon receiving the response 170-Fig.1 that indicates the Supplemental Rescue received the emergency alert 151-Fig.1 from the mobile (150-Fig.1 or 1010-Fig.3), emphasis added.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of acknowledgement to the emergency alert message to provide “a notification that one or more supplemental rescue resources have been informed of the incident and/or are on the way to the location of the incident, directions to safety, estimated response time for supplemental rescue resources” {Fan: ¶0047}.

Fan in view of You rejection: 
	However, in the same field of endeavor, You (KR20140008100 A) discloses that the control system 200 does not have accurate information on the situation of the rescue ship 100 located at a remote location away by a predetermined distance or more from the control system 200, and when the rescue ship 100 and the control system 200 are located within a certain distance, the control system 200 can directly generate control signal and send the control signal to the rescue ship to directly guide the rescue ship 100.  The control system 200 can also automatically transmit and receive information related to the ship such as the specification, position, speed, and speed of the ship and the navigation safety information using the Automatic Identification System (AIS) {You: ¶0056-¶0058}; in other words, when the control system 200 and the rescue ship 100 are farther than a predetermined distance or more, the quality of connection between the control system 200 and the  rescue ship 100 is not good, and when the control system 200 and the rescue ship 100 are within a certain distance, the quality of connection between the control system 200 and the rescue ship 100 is good, emphasis added, corresponding to (1).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to You’s teaching to copending application’s claims 1, 11, 16 & 20 with the motivation being to “remotely navigating a ship when an emergency occurs in the ship”{You: ¶0001}.

Regarding Claim 1. 
-Claim 1 is rejected with the same reasons as set forth in claims 15-16 & 22.
A system for controlling a ship comprising: 
a ship having: {Please see claims 16 & 22 rejections}
a ship control unit configured to determine situation information of the ship; and 
a transmitter-receiver connected to the ship control unit and configured to transmit the situation information; and 
a remote-control center remote from the ship comprising: {Please see claims 15 & 22 rejections}
a transmitter-receiver configured to receive situation information of the ship; and 
a remote-control unit configured to determine pilot-control information for maneuvering the ship based on the situation information and configured to transmit the pilot-control information to the ship via the transmitter-receiver of the remote-control center,
wherein the ship control unit or the remote-control unit is configured to determine a quality of a connection between the transmitter-receiver of the ship and the transmitter-receiver of the remote-control center.

Regarding Claim 17. A ship according to claim 16, wherein the ship control unit is configured to at least one of: 
determine the quality of the connection on the basis of a determination of at least one of a latency or a bandwidth of the connection {Fan: ¶0047 wherein the response 170-Fig.1 includes estimated response time for supplemental rescue resources, and/or any other information or data that may be sent in response to an alert message 151-Fig.1}; or 
prioritize available bandwidth for the connection between the transmitter-receiver of the ship and the remote-control center based on the situation information.

Regarding Claim 11. A system according to claim 1, wherein the ship control unit or the remote-control unit is configured to determine the quality of the connection based on a reliability of the connection {Fan: ¶0047 wherein a response (e.g. 170-Fig.1) is receive by the mobile device from the Supplemental Rescue Resource System 110  (e.g. remote-control center as claimed) that may include an acknowledgement that the emergency alert message was received, corresponding to (1); in other words, the mobile (e.g. processor 1021-Fig.3) would be able to determine that the quality of connection between the mobile and the Supplemental Rescue Resource System 110 is reliable upon receiving the response 170-Fig.1 that indicates the Supplemental Rescue received the emergency alert 151-Fig.1 from the mobile (150-Fig.1 or 1010-Fig.3), emphasis added; You (KR20140008100 A) discloses that the control system 200 does not have accurate information on the situation of the rescue ship 100 located at a remote location away by a predetermined distance or more from the control system 200, and when the rescue ship 100 and the control system 200 are located within a certain distance, the control system 200 can directly generate control signal and send the control signal to the rescue ship to directly guide the rescue ship 100.  The control system 200 can also automatically transmit and receive information related to the ship such as the specification, position, speed, and speed of the ship and the navigation safety information using the Automatic Identification System (AIS) {You: ¶0056-¶0058}; in other words, when the control system 200 and the rescue ship 100 are farther than a predetermined distance or more, the quality of connection between the control system 200 and the  rescue ship 100 is not reliable, and when the control system 200 and the rescue ship 100 are within a certain distance, the quality of connection between the control system 200 and the rescue ship 100 is reliable, emphasis added}.
Regarding Claim 12. A system according to claim 1, wherein the remote-control unit is configured to prioritize a first connection between the transmitter-receiver of the ship and the transmitter-receiver of the remote-control center, and a second connection between a transmitter-receiver of another ship and a transmitter-receiver of the remote-control center, based on situation information of the respective ships {Fan: ¶0026-supplemental rescue resources system 110 may use data 152 to determine the type of emergency represented by incident 125 and then determine, using membership database 111, whether there are supplemental rescue resources available that are proximate to incident 125 and qualified or willing to assist. To determine proximity, supplemental rescue resources system 110 may determine a location for each participant in membership database 111. In an embodiment, supplemental rescue resources system 110 may use GPS or other location data for each member's mobile device obtained from wireless network 101, see also ¶0027-¶0029; in other words, the Supplemental Rescue Resource System 110 given the mobile 150 that initiated the emergency alert 151 the highest priority because of its emergency alert, then based on the emergency alert 151, the Supplemental Rescue Resource System 110 determining other connections with other mobiles 131 & 132 and their locations with respect to the mobile 150 for assisting, emphasis added; You (KR20140008100 A): e.g. in case, the control system 200 prioritizes rescuing the rescue ship 100 upon received a rescue request signal from the rescue ship 100, the control system 200 transmits a steering signal so that the rescued ship 100 can be operated by the control system 200 directly, and in case, the control system 200 also receives a rescue request signal from another rescue ship 300 requesting the control system 200 to rescue the rescue ship 100, then the control system 200 transmits a steering frequency instructing the rescue ship 300 to guide the rescue ship 100 (¶0031-¶0032, ¶0052-¶0058, ¶0065-¶0067, ¶0071-¶0074 & Figs.1,3-5); in other words, the control system prioritizes the connection with each rescue ship based on the rescue request received from each rescue ship to transmit a steering signal or a steering frequency, respectively, emphasis added}.

Regarding Claim 14. With the same reasons as set forth in a system according to claim 1, Fan does not explicitly disclose wherein the ship is a container ship.
	However, in the same field of endeavor, You (KR20140008100) discloses the ship is a container ship {Fig.1}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to You’s teaching to Fan’s system with the motivation being to “remotely navigate a ship when an emergency occurs in the ship”{You: ¶0001}.






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fichou (US 6,118,791) discloses adaptive bandwidth allocation for Non-Reserved traffic over high speed transmission links of a digital network is operated through regulation of data packet transfers over network nodes/ports including input/output adapters connected through a switching device. A network node is assigned with a Control Point computing devise (CP) storing a Topology Data Base containing an image of the network. This Data Base is periodically and at call set up updated by Topology Data Base Update messages (TDUs) including an Explicit Rate parameter for link l indicating the current available bandwidth on link l, and a parameter NNRl indicating the number of Non-Reserved connections on link l. This information are used within each Adapter to periodically regulate the transmission bandwidth assigned to each Non-Reserved traffic connection within the network. To that end, each adapter is provided with an Access Control Function device for each attached connection (data source) and a Connection Agent (CA) getting, on request, required current link informations from the attached Topology Data Base {Fig.5}.

Kaji (US 2007/0073454 A1) discloses an apparatus for supporting docking of a marine vessel including a distance measuring unit which measures a distance between the marine vessel and a candidate docking site, a distance measurement controlling unit which controls the distance measuring unit to measure distances between the marine vessel and at least three measurement points defined around the candidate docking site, a configuration evaluating unit which evaluates the configuration of the candidate docking site based on the distances between the marine vessel and the at least three measurement points, and a docking suitability judging unit which judges, based on the result of the evaluation, whether or not the candidate docking site is suitable for docking of the marine vessel {Figs.1-4}.

Brady (US 2008/0070517 A1) discloses a system and method for wirelessly transferring content to and from a vehicle, in particular, an aircraft. The content includes, for example, data, voice, video and multimedia, that can be wirelessly exchanged over a wireless communication link between an aircraft and a ground station while the aircraft is at or near a parking gate, or between aircraft. In an example, the system employs long distance metropolitan area technology, such as IEEE Standard 802.16 wireless technology, to increase transfer range. The parameter of the wireless communication link can be adjusted based on, for example, the location of the link. The content can further be provided between the vehicle and ground station based on priorities, such as the available link speed, importance of the information, and/or anticipated connection time between the vehicle and ground station {Figs.1-10},

Galand (US 6,628,670 B1) discloses a method and system of sharing reserved bandwidth among several connections issuing from a same physical port in an origin node of a packet switching communication network comprising a plurality of nodes interconnected with transmission links. At each request for establishing a connection i from an origin node to a destination node, the dependent connection management process: selects for connection i a routing path comprising one or a plurality of links from the origin node to the destination node: identifies on the selected path all consecutive links starting from the origin node and shared with another connection issuing from the same physical port; reserves on each link of these identified consecutive links an aggregate bandwidth for all connections issuing from the same physical port, said aggregate bandwidth being less than the sum of the bandwidth reserved for each connection considered individually {Figs.5-9}.

Chan (US 2013/0035107 A1) discloses a method for adaptively acquiring bandwidth on a mobile device given traffic prioritization and bandwidth allocation rules of an infrastructure service provider. The device submits to the service provider a first bandwidth query, which includes a first content type and a first bandwidth requirement estimate. The device retrieves from the service provider information as to its traffic prioritization and bandwidth allocation rules and limitations relevant to the first query. This information is made available to the application on the device that needs the bandwidth. The application responds, and the device then sends a second bandwidth query to the service provider which includes a (possibly modified) bandwidth request. Provided this request is valid, bandwidth is obtained for the application on the device according to the request. In a variation, speed test data is used in lieu of or in addition to information from the service provider {Fig.2}.

Rangarajan (US 10,001,776 B2) discloses an onboard system for controlling flight of an unmanned aerial vehicle. The system comprises: a flight management system configured for controlling flight of the unmanned aerial vehicle; a mission control module configured to send commands to the flight management system for guiding the unmanned aerial vehicle to perform a mission; a safety module configured to communicate commands to the flight management system for guiding the unmanned aerial vehicle to fly in a safe mode; a communication control component which is switchable between a mission state in which the flight management system receives commands from the mission control module and a safety state in which the flight management system receives commands from the safety module; and a monitor module configured to determine whether a trigger condition warranting a change in mode is present or not and to cause the communication control component to switch from the mission state to the safety state when the trigger condition is present {Figs.1-3}.

Priest (US 2017/0358216 A1) discloses a flying lane management method implemented in an air traffic control system communicatively coupled to one or more Unmanned Aerial Vehicles (UAVs) via one or more wireless networks includes initiating communication to the one or more UAVs at a preflight stage for each, wherein the communication is via one or more cell towers associated with the one or more wireless networks, wherein the plurality of UAVs each comprise hardware and antennas adapted to communicate to the plurality of cell towers; determining a flying lane for the one or more UAVs based on a destination, current air traffic in a region under management of the air traffic control system, and based on detected obstructions in the region; and providing the flying lane to the one or more UAVs are an approval to takeoff and fly along the flying lane {Figs.8-10 & 13}.

Bangslund (US 2019/0031299 A1, same assignee) discloses a system for assisting a marine vessel to maneuver. The system comprises at least one tugboat suitable for assisting a marine vessel to maneuver, and a remote control unit configured for wirelessly controlling the operation of the at least one tugboat from a position remote from the at least one tugboat {Claims 1-19}.

Bangslund (US 2019/0031300 A1, same assignee) discloses a system for controlling at least one tugboat. The system comprises a control center for wirelessly remote controlling the at least one tugboat, and at least one tugboat suitable for assisting a marine vessel to maneuver {Claims 1-20}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464